Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The compared references either individually or in combination teach known pressure sensing touch screen display grid configurations thereof. However, none of the references alone or in combination teach: “A pressure sensing touch screen, comprising: a display panel comprising a plurality of pixels; a pressure sensing layer disposed on the display panel and arranged corresponding to a gap region between the pixels; and a touch sensing layer disposed on the pressure sensing layer, a first insulating layer being interposed between the pressure sensing layer and the touch sensing layer; wherein the pressure sensing layer comprises at least one pressure sensing grid, and the at least one pressure sensing grid is disposed corresponding to the gap region between the pixels.” After further search and consideration, the office failed to locate any overlapping configurations known in related art within same field of endeavor.  Therefore, the office deems the claimed matter to be indicative of allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703.  The examiner can normally be reached on M-R [7am-5pm].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DUANE N TAYLOR JR/           Primary Patent Examiner, Art Unit 2626